Bell, J.,
dissenting. It appears to me that the desired prevention of evils and the protection needed for the buying public are amply accomplished by the disclosure provisions of Sections 1317.02 and 1317.04, Revised Code.
Although in these days of increasing governmental control over private business it may be considered old-fashioned, I adhere to the fundamental proposition that a person should be allowed to dispose of his own personal property on whatever *466terms and under whatever conditions he and a person with whom he freely contracts may agree upon so long as those terms and conditions do not unlawfully invade the rights of others. The disclosure provisions of the Retail Installment Sales Act, in my opinion, obviate the necessity of imposing further controls on the disposition of personal property.
Stewart, J., concurs in the foregoing dissenting opinion.